Citation Nr: 0211913	
Decision Date: 09/13/02    Archive Date: 09/19/02	

DOCKET NO.  00-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for hemorrhoids.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1986 to 
February 1989, and subsequent service with the Army Reserve.

This matter arises from a July 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, that denied the benefits sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained, to the 
extent possible.

2.  Neither a bilateral knee disability nor hemorrhoids had 
its onset during military service; nor can either be 
attributed to an incident thereof.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in, or 
aggravated by, the veteran's military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  Hemorrhoids were not incurred in, or aggravated by, the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations.

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative (if any), and enhanced its duty to assist 
an appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that (the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.)  66 Fed. Reg. 45629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 

claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
see also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not reaching 
that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statutes 
and regulations.  Records of the veteran's VA and Army 
Reserve medical treatment have been assembled and included in 
the appellate record.  Although the records of the veteran's 
medical treatment during active military service are not 
available, their unavailability has been unavoidable; many 
attempts have been made by the RO to obtain these records, 
but all have failed.  These efforts included attempts to 
recover records based upon the specific dates and place of 
treatment provided by the claim.  

In this context, the Board must point out that in her 
original April 1999 application, the veteran was specifically 
requested to identify places and dates of treatment for the 
claimed conditions in service.  She wrote in those blocks 
"N/A" (nonapplicable).  In an August 1999 statement, the 
claimant appears to acknowledge that she never sought 
treatment for hemorrhoids in service due to the embarrassing 
nature of the disorder.  She reported that she had sought 
treatment for her knees, but indicated that she had not been 
able to obtain service medical records supporting this 
recollection.   The veteran was requested to fill out a NA 
Form 13055 in December 1999 listing specific dates and the 
names and locations of treatment in service.  She listed 
treatment for hemorrhoids as December 1986 to "?" at "Ft. 
Hood."  She only reported treatment for knee pain from July 
to august 1986 at TMC, Ft. Jackson.  The record custodians 
were unable to locate any service medical records with this 
information.  Subsequently, at the hearing on appeal in June 
2000, the claimant confirmed that she was not treated for 
hemorrhoids in service.  She indicated the only time she was 
treated for her knee disability in service was during basic 
training.  She stated she injured her knee during physical 
training and was provided a knee brace for two weeks.  She 
received no further formal medical treatment for her knees in 
service.  She reported she self treated her knees.  

Therefore, the Board finds that the clear preponderance of 
the credible evidence is that the claimant was never treated 
in service for hemorrhoids.  Thus, there is no reasonable 
possibility that any further effort to obtain service medical 
records could substantiate that claim.   The claimant has 
further confirmed that the only allegedly missing service 
medical records pertaining to her knees would be records 
covering approximately a two-week period in basic training.  
The Board will proceed on the assumption that if such records 
were obtained, they would only confirm what the appellant 
describes.  Thus, the Board finds that further efforts to 
obtain such records would be futile and could not serve to 
substantiate the claim.   

The veteran was issued a statement of the case and a 
supplemental statement of the case that informed her of the 
evidence used in conjunction with her claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claims.  She also was given an opportunity 
to submit additional evidence in support of her claims, and 
to offer testimony at a personal hearing.  The record 
indicates that all relevant facts have been properly 
developed to the extent possible, and that all evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete 
to the extent possible, the obligation under the VCAA for VA 
to advise a claimant as to the division of responsibilities 
between VA and the claimant in obtaining evidence is moot.  
As such, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claims.

II.  Service Connection for a Bilateral Knee Disability and 
Hemorrhoids

The veteran contends that service connection is warranted for 
a bilateral knee disability and hemorrhoids.  She asserts 
that she injured her knees in 1986 during basic training 
while doing jumping-jacks, and that problems with her knees 
have persisted since that time.  She also asserts that she 
developed hemorrhoids while pregnant during military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1131.  Service 
connection also may be granted for any disability that is 
shown to be chronic during military service; subsequent 
manifestations of the same chronic disease at any later date, 
however remote, shall be service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).

Under the controlling case law, to comply with the statutory 
requirements of 38 U.S.C.A. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

As previously noted, the veteran's service medical records 
are unavailable.  The Board has found that the veteran's 
report of no treatment for hemorrhoids in service on her 
original application and in her hearing testimony are 
entitled to great probative weight and clearly outweigh her 
one suggestion that she received treatment in service.  
Moreover, as a lay party, she is not competent to diagnosis 
hemorrhoids.  Espiritu v. Derwinski, 2 Vet. App. 484 (1992).  
She first reported hemorrhoids post service in 1997.  A 
private physician diagnosed hemorrhoids in 2000.  Thus, the 
claimed disorder is not demonstrated by competent evidence to 
have been present in service.  The only evidence supporting 
the claim is the claimant's lay evidentiary assertions that 
the disorder was present in service and persisted thereafter.  
As the Court pointed out in Savage v. Gober, 10 Vet. App. 488 
(1997), however, while the regulation governing continuity of 
symptoms speaks of continuity of symptoms not treatment, in 
the merits context the absence of evidence of continuity of 
treatment may bear upon the crediblity of the evidence of 
continuity.  

The Board finds the lay assertions are clearly not enough to 
place the evidence in equipoise.  The claimant is not 
competent to diagnosis hemorrhoids or to link alleged 
manifestations to that disability.  Further, her 
recollections are outweighed by the silence of treatment 
records from service to 1997.  Parenthetically, the diagnosis 
of hemorrhoids of many years duration noted in a VA clinical 
report dated in February 2000, constitutes nothing more than 
a bare transcription of history related by the appellant to 
the treating physicians.  As such, this evidence is 
insufficient to establish the presence of a chronic 
disability in service or to establish a link between a 
disability demonstrated no earlier than 1997 and the 
veteran's military service.  See Lashore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Accepting the claimant's evidentiary assertion as correct, 
the service medical records, if obtained, would only 
demonstrate a two-week period of treatment during basic 
training.  There was no further treatment for well over two 
years of active service and no clinical evidence of a knee 
disability for a period approximating eight years after 
active service.  Thus, the total interval between treatment 
for a knee disability approximates ten to eleven years.  

The earliest post-service evidence of a bilateral knee 
disability is contained in the report of the veteran's 
medical examination in April 1997 while she was serving in 
the Army Reserve.  At that time, she complained of bilateral 
knee pain.  Crepitus was noted in each knee, and bilateral 
retropatellar femoral syndrome was diagnosed.  She was given 
a temporary profile at that time.  She indicated that her 
knees swelled up and hurt at times, and that sometimes while 
stooping, she was unable to straighten up because of knee 
pain.  During May 1997, bilateral knee swelling was noted, as 
was patellar joint tenderness.  X-ray studies of the knees 
were within normal limits.  The examining physician recorded 
the veteran's complaints of bilateral knee pain during the 
prior 8 to 10 years that, she stated, began during her basic 
training.

In April 1999, the veteran's knees were noted to be stable 
with mild tenderness.  Her right patella was hypermobile.  
During VA medical treatment conducted that year, some 
crepitus in the right knee was noted.  The assessment was 
left knee pain with a history of femoropatellar syndrome.  An 
X-ray of the left knee taken at a VA facility in February 
2000 was within normal limits.  

The veteran testified at a personal hearing at the RO in June 
2000.  She indicated that she had injured her knees during 
basic training and that the disorder had persisted since that 
time.

The Board again finds the guidance in Savage persuasive.  
Even assuming knee symptoms prompting medical treatment 
during basic training, by the claimant's own statements she 
did not again seek treatment for the knees for over a decade 
thereafter.  There is no competent evidence showing a chronic 
disability began in service.  According to her statements, 
there is no medical evidence that would have established a 
chronic disability in service or for a decade thereafter.  
The only evidence of continuity of symptomatology comprises 
her evidentiary assertions.  The only knee disabilities 
currently shown involve the internal structure of the knees; 
these are not areas perceptible to lay observation and thus 
not subject to lay diagnosis.  The Board does not find her 
lay assertions of continuity of symptoms persuasive in light 
of the complete absence of any indication of continuity of 
treatment.  Savage, supra.  Moreover, since the claimant is 
not competent to link the manifestations she is competent to 
report, like pain, with any underlying disability of the 
internal structure of the knee, her lay evidence is not 
competent to establish a continuity of symptomatology.  Once 
again, the Board finds the 8 to 10-year history of bilateral 
knee pain recorded by an Army physician in May 1997 
constitutes nothing more than a bare transcription of history 
related by the appellant to the treating physicians.  As 
such, it is insufficient to establish a continuity of 
symptoms or a nexus between the veteran's military service 
and the disabilities claimed.  See Lashore, supra.  
Accordingly, the clear weight of the most probative evidence 
is against the claim.  

Finally, the Board points out that since the only evidence of 
chronicity or continuity of symptoms of the claimed 
disabilities since service comprises the claimant's lay 
assertions that the Board has not found credible, there is no 
need for a VA examination or medical opinion to decide the 
case.  A medical provider is not a substitute adjudicator 
when it comes to assessing crediblity.  Unless the lay 
assertions were deemed credible, there would be no need for 
any examination or opinion to decide the claim, as there 
would be no factual predicate upon which a favorable opinion 
could be constructed.  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d. 1072 (Fed. Cir. 2001) (the 
statue, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence.)



ORDER

Service connection for a bilateral knee disability is denied.

Service connection for hemorrhoids is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


